On Petition For Rehearing
Kelley, J.
The appellees, Alvin R. Grant and Holiday on Ice, have filed their unverified petition for a rehearing.
The grounds relied upon for a rehearing are substantially the same as those specified in their rehearing petition in No. 19564, 134 Ind. App. 386, 186 N. E. 2d 165, 187 N. E. 2d 102. This petition for rehearing must be denied for the same reasons given in the opinion on rehearing in said No. 19564, 134 Ind. App. 386, 186 N. E. 2d 165, 187 N. E. 2d 102.
Rehearing denied.
Note. — Reported in 186 N. E. 2d 585. Rehearing denied 187 N. E. 2d 103. Transfer denied, Jackson, C. J.; Achor, J., dissenting as to appellee Holiday on Ice, Myers, J., not participating.